DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (US 2019/0170251).
 	Regarding claim 1, Larson et al. discloses a vehicle drivetrain Fig. 1 comprising: a driveshaft 142; a driveshaft joint (1522 of Annotated Fig. 3, below) configured to be coupled to an end of the driveshaft; and a boot 16 disposed over the driveshaft joint, the boot having an inner wall 162 and an outer wall 164, the inner and outer walls being separated by an empty space 163.

    PNG
    media_image1.png
    566
    837
    media_image1.png
    Greyscale
 	Regarding claim 2, Larson et al. discloses a longstem 152 configured to be supported to a vehicle transmission, the driveshaft joint 1522 being coupled to an end of the longstem. 	Regarding claim 3, Larson et al. discloses wherein the driveshaft 142 is a barshaft, the driveshaft joint 1522 being disposed between the longstem 152 and the barshaft.
 	Regarding claim 11, Larson et al. discloses a boot 16 for a driveshaft joint 1522 of a vehicle drivetrain, comprising: an inner wall 162 and an outer wall 164, the inner and outer walls being separated by an empty space 163. 	Regarding claim 12, Larson et al. discloses  wherein the inner and outer walls 162, 164 are elastic.
 	Regarding claim 14, Larson et al. discloses wherein the boot 16 is configured to be fixed to the driveshaft joint driveshaft at a first end of the boot, and is configured to be fixed to a driveshaft of the drivetrain at a second end of the boot Fig. 3. 	Regarding claim 15, Larson et al. discloses wherein the inner and outer walls 162, 164 include a plurality of annular folds extending between the first and second ends Fig. 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. in view of Reiff (US 10780756).
 	Regarding claims 4 and 13, Larson et al. discloses the invention as claimed above but fails to explicitly disclose wherein the outer wall of the boot includes one or more openings.  Reiff, a boot 10 Fig. 4 for a vehicle drivetrain, discloses an outer wall 20 of the boot includes one or more openings 40.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer wall of the Larson et al. boot with an opening as taught by Reiff in order to provide a pressure relief means enabling air exchange between the empty space and an exterior environment of the boot.

Claims 5-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. in view of Hebenstreit (US 6328315). 	Regarding claims 5 and 16, Larson et al. discloses the invention as claimed above but fails to explicitly disclose wherein the boot includes a first seal disposed between the inner and outer walls at a first end of the boot.  Hebenstreit, a boot 3 for a driveshaft having inner and outer walls, discloses the use of a seal 9 disposed between the inner and outer walls Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner and outer walls Larson et al. with a seal therebetween as taught by Hebenstreit in order to further ensure sealing between the walls of the boot.  (Col. 4, Ln. 45-49 of Hebenstreit)
 	Regarding claims 6 and 17, Larson et al. as modified fails to explicitly disclose a second duplicate seal.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a duplicate seal at second end thereof and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	Regarding claim 7, Larson et al. as modified discloses a first fastener 184 coupling the boot to the driveshaft joint at the first end of the boot 16.
 	Regarding claim 8, Larson et al. as modified discloses a second fastener 182 coupling the boot to the barshaft 142 at the second end of the boot 16.
 	Regarding claims 9 and 18, Larson et al. as modified discloses wherein the boot 16 includes a first depression at the first end for receiving the first fastener 184. 	Regarding claims 10 and 19, Larson et al. as modified discloses wherein the boot 16 includes a second depression at the first end for receiving the first fastener 182. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675